
	
		II
		110th CONGRESS
		1st Session
		S. 649
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Nuclear Regulatory
		  Commission to conduct an independent safety assessment of the Indian Point
		  Nuclear Power Plant.
	
	
		1.Independent safety assessmentNot later than 180 days after the date of
			 enactment of this Act, the Nuclear Regulatory Commission shall submit to
			 Congress a report containing the results of—
			(1)a focused, in-depth independent safety
			 assessment of the design, construction, maintenance, and operational safety
			 performance of the systems at the Indian Point Nuclear Power Plant, Reactors 2
			 and 3, located in Westchester County, New York, including the systems described
			 in section 2; and
			(2)a comprehensive evaluation of the
			 radiological emergency plan for the Indian Point Nuclear Power Plant, Reactors
			 2 and 3, conducted by the Nuclear Regulatory Commission and the Department of
			 Homeland Security, which shall include—
				(A)a detailed explanation of the factual basis
			 on which the Nuclear Regulatory Commission and the Federal Emergency Management
			 Agency relied (during the period beginning on July 25, 2003, and ending on the
			 date of enactment of this Act) in—
					(i)approving the radiological emergency plan;
			 and
					(ii)making subsequent annual findings of
			 reasonable assurance that the plan would adequately protect the public in the
			 event of an emergency; and
					(B)a detailed response to each of the
			 criticisms of the radiological emergency plan contained in the Review of
			 Emergency Preparedness of Areas Adjacent to Indian Point and Millstone,
			 published by James Lee Witt Associates on January 10, 2003.
				2.SystemsThe systems referred to in section 1(1)
			 are—
			(1)the reactor protection system;
			(2)the control room ventilation system and the
			 containment ventilation system;
			(3)the 4.16 kV electrical system;
			(4)the condensate system; and
			(5)the spent fuel storage system.
			3.Independent safety assessment
			 modelThe independent safety
			 assessment conducted at the Indian Point Nuclear Power Plant under this Act
			 shall be equal in depth and breadth to the independent safety assessment of the
			 Maine Yankee Nuclear Power Plant, located near Bath, Maine, conducted by the
			 Nuclear Regulatory Commission during 1996.
		
